Citation Nr: 0125630	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
right lower leg, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

The instant appeal arose from an April 2000 rating decision 
which denied a claim for an increased rating for varicose 
veins of the right lower leg and also denied a claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
bilateral hearing loss is not related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO had 
the benefit of the explicit provisions of the VCAA, as noted 
in the March 2001 Supplemental Statement of the Case (SSOC), 
and the Board finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's April 2000 decision that the evidence did not show that 
the criteria had been met for service connection for hearing 
loss.  Specifically, he was advised that the evidence did not 
show that there was any connection between his current 
hearing loss and service.  That is the key issue in this 
case, and the rating decision, as well as the Statement of 
the Case (SOC) and the SSOCs, informed the veteran of the 
relevant criteria.  In addition, the March 2001 SSOC sent to 
the veteran detailed the types of evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC sent to the appellant informed him of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not referenced any obtainable evidence not of 
record that might aid his hearing loss claim or that might be 
pertinent to the basis of the denial of these claims.  The RO 
has obtained the veteran's service medical records and also 
obtained post-service VA and non-VA medical treatment 
records.  The record also includes numerous VA examination 
reports.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The appellant contends, in substance, that his hearing loss 
developed as a result of exposure to noise during active 
duty.  Applicable regulations provide that impaired hearing 
shall be considered a disability when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz) are 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent or 
less.  38 C.F.R. § 3.385 (2001).

The veteran's service medical records, including his January 
1946 separation examination, do not show complaints, 
treatment, or diagnosis referable to hearing loss in either 
ear.  His separation qualification record reveals that he 
served for 22 months as a mortar gunner and that he was 
involved in battles or campaigns in Ardennes, Rhineland, and 
Central Europe.  His separation examination evaluated hearing 
in each ear as 15/15 on whispered voice test.  An April 1949 
VA examination report revealed normal auditory canals and 
indicated that ordinary conversation was heard in each ear at 
a distance of 20 feet.  A March 1954 VA examination report 
also noted that the ears were normal and hearing was 20/20 in 
each ear.

A September 1999 VA treatment record noted that the veteran 
was hard of hearing.  In a March 2000 VA examination report, 
his past medical history included hardness of hearing 
progressively over the last 20 years, in other words, since 
1980.  Both ears were noted to have poor hearing aids in 
them.  A July 2000 report prepared by Thomas A. Reilly, M.D., 
noted markedly diminished hearing.  Tympanic membranes were 
normal.

On the authorized audiological evaluation for hearing aid 
evaluation in December 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
80
80
LEFT
55
45
60
80
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 48 in the left ear.  He was 
issued a hearing aid for the left ear in February 2000.

A lay statement from a friend dated in December 2000 noted 
that the veteran began having hearing problems around 1970 
and had difficulty with conversations, including when he 
tried to talk on the phone.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001). 

The pertinent law also provides that if the veteran was 
engaged in combat with the enemy while in active service, the 
Secretary shall accept lay or other evidence as sufficient 
proof of service connection if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).  

The circumstances of the veteran's service are such that the 
Board finds, as a matter of fact, that he was exposed to 
acoustic trauma in combat.  The Board also finds that he 
suffers from bilateral hearing loss disability as defined at 
38 C.F.R. § 3.385 (2000).

Nevertheless, the Board finds that the preponderance of the 
evidence is against the claim as a sufficient nexus between 
exposure to excessive noise in combat and the development of 
hearing loss disability is not shown.  The first evidence of 
hearing loss is found in a 1999 VA treatment record.  This is 
more than 50 years after separation.  In addition, the Board 
notes that the claims file does not contain competent 
evidence showing that there is a nexus between hearing loss 
and the veteran's active service.  In this regard, the 1999 
VA examination report noted only a 20 year history of hearing 
loss, and the medical evidence of record shows that 9 years 
after separation the veteran's hearing was assessed as 
normal.  Likewise, the lay statement of the veteran's friend 
indicated that hearing loss first became a problem over 20 
years after service.  Accordingly, the claim must be denied.  

The Board has considered the written testimony of the veteran 
submitted in support of his argument that he has hearing loss 
as a result of his service.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more, his statements 
are not competent evidence of a nexus between hearing loss 
and service.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection for hearing loss must be 
denied. 

In reaching these decisions, the Board considered the 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102).


ORDER

A claim for entitlement to service connection for bilateral 
hearing loss is denied.


REMAND

The veteran contends, in substance, that his service-
connected varicose veins of the right lower leg has worsened; 
therefore, he believes a compensable disability evaluation is 
warranted.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It does not appear that the claims folder contains all the 
treatment records pertinent to the claim on appeal as certain 
private treatment records have not been associated with the 
claims folder.  In September 1999 the veteran submitted a VA 
Form 21-4142, Authorization for Release of Information, for 
the records of Dr. Reilly in connection with his increased 
rating claim.  It does not appear that any attempt has been 
made to develop treatment records from Dr. Reilly.  

Accordingly, this case REMANDED to the RO for the following:

1.  The RO should make efforts to obtain 
records of treatment for varicose veins 
of the right leg from Dr. Thomas A. 
Reilly, Internal Medicine-Geriatrics, 
850 Margaret Place, Shreveport, LA, 
71101.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
that record by identifying the record it 
is unable to obtain; explaining the 
efforts that it made to obtain that 
record; and describing any further action 
to be taken by the RO with respect to the 
claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with 
and satisfied.

3.  The RO should thereafter readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



